                                           Case 5:20-cv-07974-BLF Document 62 Filed 06/29/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RIGOBERTO SARAMIENTO, et al.,                        Case No. 20-cv-07974-BLF (SVK)
                                   8                      Plaintiffs,
                                                                                              ORDER ON JOINT DISCOVERY
                                   9                v.                                        LETTER BRIEF RE SUBPOENA TO
                                                                                              JEANNE MALITZ OF MALITZLAW,
                                  10     FRESH HARVEST, INC., et al.,                         INC.
                                  11                      Defendants.                         Re: Dkt. No. 58
                                  12
Northern District of California
 United States District Court




                                  13             The Court has received and evaluated the Parties’ Joint Statement regarding Plaintiffs’
                                  14   subpoena to Jeanne Malitz, including the subject subpoena, objections and the arguments
                                  15   presented. Dkt. 58. This matter is suitable for resolution without oral argument. Civil L.R.
                                  16   7-1(b).
                                  17             Plaintiffs’ effort to argue against the high likelihood that Ms. Malitz’s files regarding work
                                  18   performed for Defendants Fresh Harvest and SMD are subject to the attorney-client privilege is
                                  19   not persuasive. Indeed, but for documents provided to third party government entities, it is more
                                  20   likely than not that the documents sought are either privileged in their entirety or, at a minimum,
                                  21   would have privileged communications so tightly interleaved that redaction would not be
                                  22   feasible. Further, in light of the marginal additive value of such documents to the issue of
                                  23   employer identity, particularly in light of previous productions ordered by this Court, production
                                  24   of any non-privileged documents would not be proportional to the needs of the case. The
                                  25   preparation of and subsequent argument about a privilege log is similarly unwarranted.
                                  26             Accordingly, Plaintiffs’ motion to compel is DENIED, EXCEPT as noted below:
                                  27
                                          •      Subpoena Category no. 1: Denied in its entirety.
                                  28
                                          Case 5:20-cv-07974-BLF Document 62 Filed 06/29/21 Page 2 of 2




                                          •   Subpoena Category no. 2: Granted only as to documents provided to a government entity
                                   1
                                              and not previously produced by Defendants.
                                   2
                                          •   Subpoena Category no. 3: Denied in its entirety. Correspondence with a government
                                   3          entity not tied to Defendants is irrelevant; correspondence with the Defendants is
                                              privileged.
                                   4

                                   5          SO ORDERED.
                                   6   Dated: June 29, 2021
                                   7

                                   8
                                   9                                                           SUSAN VAN KEULEN
                                                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
